Exhibit 99.1 Beacon Branch Acquisition August 18, 2011 Transaction Summary Description:Purchase of one Beacon Federal branch in Tyler, TX Seller:Beacon Federal Expected ClosingDecember 31, 2011 Purchase Price:$3.3 million ($3.1 M Deposit Premium + $0.5 M Fixed Assets - $0.3 M Loan Discount) Assets Purchased:$26 million performing loans -primarily consumer loans DepositsPurchased:$77 million (56% transaction deposits, 44% CDs) Deposit Premium:4.0% Loan Discount:1% Transaction Expenses:$350,000 pretax (30% professional fees, 70% deconversion costs) Cost Savings:Approx. 20% overhead cost reductions vs. Beacon on stand alone level Earnings Accretion:2012E - $0.05net of transaction expenses 2013E - $0.07 2 Tyler Branch Location Tyler Market Potential •The Tyler branch is located in Smith County. Smith County had a 2010 population of approximately 206,000, a median household income in 2010 of approximately $46,000, and a December 2010 unemployment rate of 8.1%.
